Title: To John Adams from Willis Foreman, 29 November 1798
From: Foreman, Willis,Riddle, Archibald
To: Adams, John


An address of the Grand Jury of the county of Wilkes in the state of GeorgiaTo the President of the United StatesSir
Nov. 29th: 1798

We never believed that the cause of the threatned rupter between the United States and France had been produced by any injustice in the forener. It must alone have flowed from an Intoxicated attitude which conquest had given the latter. This no doubt had produced a belief that we was too insignificant to hesitate in bending beneath her mighty hand.
The only fears we had ever concieved was that it might produce a perpetual alliance offensive & defensive between our nation and Great Britain. This with us—Sir, was a serious question. You have however in an address  answer to an address from a Grand Jury of ulster County in the state of New York releav’d our apprehensions. You explicitly disavow such a Policy. We understand you to mean that in case France should free us into a war. She will then be an enemy common to the United States and Great Britain and that it would be a want of Wisdom in either not to make arrangments (during the contest) useful to both.
Under these impressions, Sir, we have a profound confidence in your administration—We also approve of the defensive measures taken General by the Government.
We cannot however forbear to express our apprehensions and doubts of the Utillity attendant the expensive measures adopted by the Supream Legislature. We ever entertained the pleasing hope that the great benifits arising to forreign nations from a commercial intercours with us would preclude the necessity of public expenditures for the support of that proportion of commerce which would tend to the advantage of our Nation.
Not doubting but that our honour interest and safty is found alone in a government of our own choice—we have shaken of supiness and are in a state of readiness to oppose a foreign foe. Notwithstanding we are willing to bear the burthens & toils of war, we are extreamly anxious for peace. But if occation require we will sue for it Sword in hand.
We know you only as our chief magistrate, as such we respect you, and pray that you may have an honorable and safe convoy in your Presidential career.
Signed





















Farl. Willis foremanArchebald RiddleWm JonesGanaway MortamWm WestWm ArtEvan LongJohn WingfieldJames HerlingNickerson CosbyWm. PhilipsBernerd MooreRobert MorrowThoms GrishamAlexander MossThomas LowWm ColeLewis BaldwinHenry SanfordGeorge HamiltonJoel Early